Exhibit 10.16

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June 1,
2007, is by and among MORTON’S OF CHICAGO, INC., an Illinois corporation, (the
“Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware corporation (the
“Parent”), those Subsidiaries of the Parent identified as a “Guarantor” on the
signature pages hereto (together with the Parent, the “Guarantors”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (as
defined below) under the Credit Agreement (defined below) (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the “Lenders”)
and the Administrative Agent are parties to that certain Credit Agreement dated
as of February 14, 2006 (as previously amended, modified or supplemented and as
further amended, modified, supplemented, restated or amended and restated from
time to time, the “Credit Agreement”; capitalized terms used herein shall have
the meanings ascribed thereto in the Credit Agreement as amended hereby);

WHEREAS, the Credit Parties have requested certain amendments to the Credit
Agreement as described herein; and

WHEREAS, the Administrative Agent (on behalf of the Required Lenders) is willing
to make such amendments to the Credit Agreement, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 Quarterly Financial Statements. Section 5.1(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(b) Quarterly Financial Statements. As soon as available, and in any event no
later than the earlier of (i) the date the Parent is required by the SEC to
deliver its Form 10-Q for any fiscal quarter of the Parent (taking into account
any extension of the time to file by the SEC) and (ii) sixty days after the end
of each of the fiscal quarters of the Parent, a company-prepared consolidated
balance sheet of the Parent and its consolidated Subsidiaries as at the end of
such period and related company-prepared consolidated statements of income and
retained earnings and cash flows for the Parent and its consolidated
Subsidiaries for such quarterly period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form
consolidated figures for the corresponding period or periods of the preceding
fiscal year (subject to normal recurring year-end audit adjustments) and
including management discussion and analysis of operating results inclusive of
operating metrics in comparative form; and”



--------------------------------------------------------------------------------

1.2 Maximum Consolidated Capital Expenditures. The table in Section 5.9(c) of
the Credit Agreement setting forth the maximum amount of Consolidated Capital
Expenditures of the Parent and its Subsidiaries is hereby deleted in its
entirety and replaced with the following:

 

“Fiscal Year Ending

   Amount  

December 31, 2006

   $ 33,500,000  

December 30, 2007

   $ 32,500,000  

December 28, 2008

   $ 35,000,000  

January 3, 2010

   $ 40,000,000  

January 2, 2011

   $ 30,000,000  

January 1, 2012

   $ 30,000,000 ”

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions.

This Amendment shall become effective as of the date hereof (the “First
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.

(b) Executed Consents. The Administrative Agent shall have received executed
consents, substantially in the form of Exhibit A attached hereto, from each of
the Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf.

(c) Other. The Administrative Agent shall have received such other documents,
agreements or information which it may reasonably request relating to the Credit
Parties and the transactions contemplated by this Amendment and any other
matters relevant hereto or thereto, all in form and substance satisfactory to
the Administrative Agent in its sole good faith discretion.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. All references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

2



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) Before and after giving effect to this Amendment, (1) no Default or Event of
Default exists; and (2) the Credit Parties are in compliance with all financial
covenants set forth in Section 5.9 of the Credit Agreement.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The execution, delivery and performance of this Amendment by the Credit
Parties will not violate any Requirement of Law or contractual obligation of any
Credit Party in any respect that could reasonably be expected to have a Material
Adverse Effect.

3.3 Acknowledgment of Guarantors. The Guarantors acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Documents.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

3.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

3.8 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

3.9 Fees. The Borrower agrees to pay all reasonable out-of-pocket, due diligence
expenses and other related expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees, disbursements and other charges of
Moore & Van Allen PLLC.

3.10 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Borrower, the Guarantors, and the Administrative Agent
(on behalf of itself and the Lenders) have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:  

MORTON’S OF CHICAGO, INC.,

an Illinois corporation

  By:   /s/    RONALD M. DINELLA           Name:   Ronald M. DiNella   Title:  
Sr. Vice President/CFO PARENT:  

MORTON’S RESTAURANT GROUP, INC.,

a Delaware corporation

  By:   /s/    RONALD M. DINELLA           Name:   Ronald M. DiNella   Title:  
Sr. Vice President/CFO

 

GUARANTORS:

  PORTERHOUSE, INC.,   a Delaware corporation   MORTON’S OF CHICAGO/ATLANTA,
INC.,   an Illinois corporation   MORTON’S OF CHICAGO/BUCKHEAD, INC.,   a
Delaware corporation   MORTON’S OF CHICAGO/CHICAGO, INC.,   a Delaware
corporation   MORTON’S OF CHICAGO/CINCINNATI, INC.,   a Delaware corporation  
MORTON’S OF CHICAGO/CLAYTON, INC.,   a Delaware corporation   MORTON’S OF
CHICAGO/CLEVELAND, INC.,   an Illinois corporation   MORTON’S OF
CHICAGO/COLUMBUS INC.,   a Delaware corporation   MORTON’S OF CHICAGO/DALLAS,
INC.,   an Illinois corporation  

MORTON’S OF CHICAGO/DENVER, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/DETROIT, INC.,

a Delaware corporation

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/FIFTH AVENUE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/FLAMINGO ROAD CORP.,

a Delaware corporation

 

MORTON’S OF CHICAGO/HOUSTON, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/MINNEAPOLIS, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/NASHVILLE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PALM DESERT, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PHILADELPHIA, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/PHOENIX, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PITTSBURGH, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PITTSBURGH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/PORTLAND, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PUERTO RICO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/ROSEMONT, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/SACRAMENTO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SAN ANTONIO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SAN DIEGO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SAN FRANCISCO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SANTA ANA, INC.,

a Delaware corporation

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/SCOTTSDALE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SEATTLE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/VIRGINIA, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/WASHINGTON D.C. INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/WASHINGTON SQUARE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/WESTBROOK, INC.,

an Illinois corporation

 

PORTERHOUSE OF LOS ANGELES, INC.,

a Delaware corporation

 

MOCGC CORP.,

a Virginia corporation

 

MORTON’S OF CHICAGO HOLDING, INC.,

a Delaware corporation

 

ARNIE MORTON’S OF CHICAGO/FIGUEROA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO MARYLAND HOLDING, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/BALTIMORE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/BETHESDA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ANAHEIM LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ATLANTIC CITY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO FLORIDA HOLDING, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/BOCA RATON, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CORAL GABLES, LLC,

a Delaware limited liability company

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/MIAMI LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NORTH MIAMI BEACH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ORLANDO LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/PALM BEACH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/BOSTON LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CHARLOTTE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CRYSTAL CITY LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/DENVER CRESCENT TOWN CENTER, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/FORT LAUDERDALE, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/GREAT NECK LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HACKENSACK LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HARTFORD LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HONOLULU LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/INDIANAPOLIS LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/JACKSONVILLE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/KANSAS CITY LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/KING OF PRUSSIA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/LOUISVILLE LLC,

a Delaware limited liability company

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/NEW ORLEANS LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NORTHBROOK, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/MCKINNEY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/RESTON LLC,

a Delaware limited liability company

  MORTON’S OF CHICAGO/RICHMOND LLC,   a Delaware limited liability company  

MORTON’S OF CHICAGO/SCHAUMBURG LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/SOUTHPARK, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/STAMFORD LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/TROY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/WACKER PLACE, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/WHITE PLAINS LLC,

a Delaware limited liability company

 

ITALIAN RESTAURANTS HOLDING CORP.,

a Delaware corporation

 

BERTOLINI’S RESTAURANTS, INC.,

a Delaware corporation

 

BERTOLINI’S OF CIRCLE CENTRE, INC.,

a Delaware corporation

 

BERTOLINI’S/KING OF PRUSSIA, INC.,

a Delaware corporation

 

BERTOLINI’S OF LAS VEGAS, INC.,

a Delaware corporation

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  BERTOLINI’S AT VILLAGE SQUARE, INC.,   a Delaware corporation   By:  
/s/    RONALD M. DINELLA           Name:   Ronald M. DiNella   Title:   Sr. Vice
President/CFO   ARNIE MORTON’S OF CHICAGO/BURBANK LLC,   a Delaware limited
liability company   By:   /s/    RONALD M. DINELLA           Name:   Ronald M.
DiNella   Title:   Sr. Vice President/CFO   HOUSTON STEAKHOUSE, INC.,   a Texas
corporation   CHICAGO STEAKHOUSE, INC.,   a Texas corporation   SAN ANTONIO
STEAKHOUSE, INC.,   a Texas corporation   By:   /s/    RONALD M. DINELLA        
  Name:   Ronald M. DiNella   Title:   Sr. Vice President/CFO

 

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

  WACHOVIA BANK,   NATIONAL ASSOCIATION,   as Administrative Agent   and of
behalf of the Required Lenders   By:   /s/    DENIS WALTRICH           Name:  
Denis Waltrich   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
February 14, 2006 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among MORTON’S OF CHICAGO, INC., an Illinois
corporation, (the “Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware
corporation (the “Parent”), those Subsidiaries of the Parent identified as a
“Guarantor” on the signature pages hereto (together with the Parent, the
“Guarantors”), the lenders and other financial institutions from time to time
party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless otherwise defined herein.

The undersigned hereby approves the First Amendment to Credit Agreement (the
“Amendment”), dated as of June 1, 2007, by and among the Borrower, the
Guarantors party thereto and the Administrative Agent and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Amended Credit Agreement.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the      day of June, 2007.

 

                                                                               
     ,                 as a Lender By:    

Name: 

   

Title:

   